United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT
______________

No. 96-4212
____________

Elizabeth Dunham, as personal *
representative for Douglas Dunham,                *
                           *
         Appellant,        *
                           *
    v.                     *
                           *
City of O’Fallon, Missouri, a                     *
Municipal corporation; Michael                    *
Kernan, individually and in his                   *
official capacity as Police Chief of              *
the City of O’Fallon, Missouri;                   *
Edward Griesenauer, individually                  *
and in his official capacity as Mayor             *
of the City of O’Fallon, Missouri;                *
Board of Alderman of the City of                  *
                                                  Appe
                                                  als
                                                  from
                                                  the
                                                  Unit
                                                  ed
                                                  Stat
                                                  es
O’Fallon, Missouri, by and through                *
                                                  Dist
                                                  rict
                                                  Cour
                                                  t
                                                  for
                                                  the
its individual members; Dennis Henson,            *
                                                  East
                                                  ern
                                                  Dist
                                                  rict
                                                  of
                                                       Miss
                                                       ouri
individually and in his official capacity              *
as Alderman of the City of O’Fallon, * [UNPUBLISHED]
Missouri; Paul Renaud, individually                    *
and in his official capacity as Alderman               *
of the City of O’Fallon, Missouri;                     *
Henry Dussold, individually and in his                 *
official capacity as Alderman of the                   *
City of O’Fallon, Missouri; Eugene                     *
Moser, individually and in his official                *
capacity as Alderman of the City of                    *
O’Fallon, Missouri; Cliff Hesskamp,                    *
individually and in his official capacity              *
as Alderman of the City of O’Fallon,                   *
Missouri; Joe Salemi, individually                     *
and in his official capacity as                        *




                              -2-
Alderman of the City of O’Fallon,           *
Missouri; Kenneth Molloy, individually      *
and in his official capacity as             *
Alderman of the City of O’Fallon,           *
Missouri; Rose Mack, individually and       *
in her official capacity as Alderman        *
of the City of O’Fallon, Missouri;          *
                           *
         Appellees.        *

____________

No. 97-1430
____________

John Fomera; Christine Fomera,              *
                           *
         Appellant,        *
                           *
    v.                                          *
                           *
City of O’Fallon, Missouri, a               *
Municipal corporation; Michael              *
Kernan, individually and in his             *
official capacity as Police Chief of        *
the City of O’Fallon, Missouri;             *
Edward Griesenauer, individually            *
and in his official capacity as Mayor       *
of the City of O’Fallon, Missouri;          *
Board of Alderman of the City of            *
O’Fallon, Missouri, by and through          *
its individual members; Dennis Henson,      *
individually and in his official capacity   *
as Alderman of the City of O’Fallon,        *
Missouri; Paul Renaud, individually         *
and in his official capacity as Alderman    *
of the City of O’Fallon, Missouri;          *
Henry Dussold, individually and in his      *
official capacity as Alderman of the        *




                          -3-
City of O’Fallon, Missouri; Eugene                                            *
Moser, individually and in his official                                       *
capacity as Alderman of the City of                                           *
O’Fallon, Missouri; Cliff Hesskamp,                                           *
individually and in his official capacity                                     *
as Alderman of the City of O’Fallon,                                          *
Missouri; Joe Salemi, individually                                            *
and in his official capacity as                                               *
Alderman of the City of O’Fallon,                                             *
Missouri; Kenneth Molloy, individually                                        *
and in his official capacity as                                               *
Alderman of the City of O’Fallon,                                             *
Missouri; Rose Mack, individually and                                         *
in her official capacity as Alderman                                          *
of the City of O’Fallon, Missouri;                                            *
                           *
         Appellees.        *
                      ___________

                                                              Submitted:
September 10, 1997

                                                                          Filed:
September 25, 1997
                                 ____________

Before McMILLIAN, ROSS and MURPHY, Circuit Judges.
                      ____________


PER CURIAM.

     Elizabeth Dunham, as personal representative for Douglas Dunham, and John
and Christine Fomera appeal from final orders entered in the District Court1 for the
Eastern District of Missouri granting summary judgment in favor of the City of
O’Fallon and other defendants on their employment discrimination and related claims.




      1
       The Honorable George F. Gunn, Jr., Senior United States District Judge for the
Eastern District of Missouri.
                                        -4-
Fomera v. City of O’Fallon, No. 4:95CV00238 (GFG) (E.D. Mo. Dec. 31, 1996)
(memorandum and order); Dunham v. City of O’Fallon, 945 F. Supp. 1256 (E.D. Mo.
1996).

        The district court held that appellants’ employment discrimination and retaliation
claims were barred by the applicable 90-day statute of limitations, 945 F. Supp. at
1260-62, citing Garfield v. J.C. Nichols Real Estate, 57 F.3d 662, 666 (8th Cir.)
(holding dismissal without prejudice does not toll running of statute of limitations on
either federal or state employment discrimination claim), cert. denied, 116 S. Ct. 380
(1995). The district court also held that Elizabeth Dunham was bound by the
allegations in Douglas Dunham’s original and refiled complaints that he had received
a right to sue letter for his age discrimination claim. Id. at 1261. The district court also
held the undisputed facts and applicable law did not support the state law claims for
intentional infliction of emotional distress and loss of consortium. Id. at 1262-63.

        We have carefully reviewed the record and we agree with the analysis of the
district court as set forth in its well-reasoned memorandum and order. See 8th Cir. R.
47B. Accordingly, we affirm the judgments of the district court.

         A true copy.

              Attest:

                                CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                                           -5-